[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT                       FILED
                         ________________________           U.S. COURT OF APPEALS
                                                              ELEVENTH CIRCUIT
                                                                 September 2, 2005
                                No. 04-16112                   THOMAS K. KAHN
                            Non-Argument Calendar                  CLERK
                          ________________________

                     D. C. Docket No. 03-21156-CV-KMM

CURTIS MIZELL,


                                                                Plaintiff-Appellant,

                                     versus

MIAMI-DADE COUNTY, FL,

                                                              Defendant-Appellee.


                          ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        _________________________
                              (September 2, 2005)


Before TJOFLAT, HULL and WILSON, Circuit Judges.

PER CURIAM:

     This appeal challenges the district court’s decision granting appellee
summary judgment on allegations that appellee discriminated against appellant

because of his race and national origin in violation of Title VII of the Civil Rights

Act of 1964, 42 § U.S.C. 2000e, et seq. Appellant raises one issue in his brief.

      Whether the record, taken as a whole, and viewed in the light most
      favorable to [appellant], could lead a reasonable factfinder to establish
      that [appellant] was subjected to disparate treatment based on his race.

      In its thoroughgoing dispositive order of October 22, 2004, the district court

answered this question in the negative. We are convinced that the court got it

right; there is nothing to send to a jury in this case. As the district court’s order

explains, appellant failed to establish a prima facie case of racial discrimination.

What is more, he failed to demonstrate that appellee’s reason for terminating his

employment was a pretext for discrimination.

      AFFIRMED.




                                            2